Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 3/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“Adhesive” in Claim 1 has no antecedent basis.  Examiner assumes this refers to an adhesive that may be cured by the assembly and is not part of the assembly.
The remaining claim are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom (US 5,971,629).
Regarding Claim 1, 8, 9, and 10, Bloom teaches a heating assembly for a connector to an optical fiber (See Abstract), comprising:
a heater device [138],[140] including intermating first [138] and second [140] heating blocks, each having a mounting section defining longitudinal slots with half-cylindrical interfaces;
the first and second heating blocks [138],[140] cooperating together such that the half-cylindrical interfaces of the longitudinal slots define a heating chamber (See Figs. 25-28 and col. 8, line 57 to col. 9, line 19, wherein forms [138],[140] have half cylindrical slots the close around an optical fiber and a connector [36]/[46] through which the fiber passes and apply heat for melting thereto, thus making them heaters; it is implicit from the disclosure the molds [138],[140] conduct heat and applying some sort of clamping force thus forming an interior heating chamber that causes the melting and molding).
Although Bloom doesn’t specifically teach curing adhesive in a ferrule, neither the ferrule nor the adhesive are claimed as part of the heating assembly, but are only materials worked on thereby.  Note that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto
Regarding Claims 4-7, Bloom teaches C-shaped tubes [130],[132] that go over an end portion of cusps of the connector to effectively form a snap fit thereover within an opening of the C-shaped tubes so as to hold the assembly in position for molds [138],[140] (See Figs. 23-26, col. 8, line 49 to col. 9, line 6, and note the C-shaped tubes effectively prevent the molds from making full contact when in place).  Examiner submits these C-shaped tubes are a connector load carrier as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom as applied to Claim 1, and further in view of Himono et al. (US 4,695,124).
Regarding Claim 2, Bloom teaches the assembly of Claim 1 as described above.  Bloom further teaches mold halves [138],[140] that heat to melt and mold, but fails to teach how the heat is provided.  However, it is well-known heat molds by using embedded heaters in openings (See, for example, Himono et al., col. 4, lines 62-64 and Fig. 3, showing embedded heaters exiting openings to heat a mold).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize embedded heaters to heat the molds in Bloom, because doing so would have predictably been a suitable method to provide the needed heat to said molds.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom as applied to Claim 1, and further in view of Dinzberg et al. (US 3,880,709).
Regarding Claim 3, Bloom teaches the assembly of Claim 1 as described above.  Bloom is silent as to insulation plates.  However, insulation plates are common in heated molds to prevent heat from escaping outside the heat area (See, for example, Dinzberg et al., col. 9, lines 29-33, teaching insulation plates to prevent undesired spread from heated molds).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize insulation plates on the exterior . 


Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  There would have been no reason to utilize a pad as claimed in Bloom since the mold is designed to have the fiber connector protrude from each side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT W DODDS/Primary Examiner, Art Unit 1746